Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the 101 analysis is seen below.
Regarding step 1, claims 23-38 falls within the process category
Regarding step 2A, Claim(s) 23-38 are directed to the judicial exception of an abstract idea. 
Regarding the first prong of step 2A, in claims 23-38, all the limitations of the claim except for a race course including plurality of lanes, each divided into an equal plurality of segments, a game piece, a first randomizer, a second randomizer, an electronic processor, roll number indicator and a display are directed towards an abstract idea of methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Regarding step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only additional elements recited in the claims are (a race course including plurality of lanes, each divided into an equal plurality of segments, a game piece, a first randomizer, a second randomizer, an electronic processor, roll number indicator and a display)
While these additional elements do add to the claim as a whole, the additional components of an electronic processor and display to perform the functions do not amount to significantly more, as these are generic computer components that are conventional and would merely be used to perform the abstract idea. Therefore, there is nothing significant added by the processor and display performing the additional elements and therefore fails to add significantly more. 

Claims 23-38, as a whole, are telling a user the rules of playing a game, and then adding the instructions to "apply the law" and “As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)” MPEP 2106.05(f) and would the method steps are merely instructions to implement the abstract idea. See MPEP 2106.05 (f) The instructions are only using a computer as a tool to perform the abstract idea, and therefore, fail to transform the judicial exception into a patent-eligible application.
 Claims 23-38 are ineligible. 

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards step 2A, it is argued that the claims 23-38 do recite an abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions. While the applicant notes the claims do not recite following rules or instructions between people, it is argued that the grouping also includes managing personal behavior, such as following rules or instructions and therefore, does not have to be between people, as the applicant appears to note. Rather, in this case, as the applicant notes the claims are directed towards an automated machine and a singular player, and the claims note a method of playing the wagering game by the player. Therefore, it is argued that the claims are directed 
Regarding the arguments directed towards step 2B, it is argued that the claims do not recite additional elements that amount to significantly more, as the electronic components as noted above, are only used as a tool to perform the judicial exception and does not appear to elevate the components past the use of a generic computer. It is noted that while the additional components may provide a different gameplay experience, the components are found in the prior art and used for the same purpose and therefore, the method as a whole does not provide for significantly more and a specific improvement. 
Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711